        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 1 of 43



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND


KNOW YOUR IX, a project of Advocates for
Youth, et al.,

                                  Plaintiffs,
                                                Civil Action No. 1:20-cv-1224-RDB
-against-

ELISABETH D. DEVOS, in her official
capacity as United States Secretary of
Education, et al.,

                                  Defendants.



            PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO
                     DEFENDANTS’ MOTION TO DISMISS
                Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 2 of 43




                                                      TABLE OF CONTENTS

                                                                                                                                           Page

INTRODUCTION ...........................................................................................................................1

BACKGROUND .............................................................................................................................1

A.             Plaintiffs challenge Rule provisions that depart from decades of consistent agency
               interpretations of harassment claims under Title IX and other civil rights laws. ................1

B.             Plaintiffs brought a targeted challenge to the provisions of the Rule that interfere with
               their abilities to operate as they had historically run. ..........................................................4

LEGAL STANDARD ....................................................................................................................14

ARGUMENT .................................................................................................................................15

   A.            Like the organization in Havens Realty, Know Your IX, a project of Advocates for
                 Youth, has standing to sue..............................................................................................18

        i.          Know Your IX has established concrete and imminent injuries that directly interfere
                    with its ability to function...........................................................................................18
        ii.         The Rule caused Know Your IX’s injuries, and the requested remedies are likely to
                    relieve them. ...............................................................................................................24

   B.            COPAA, which has interests at stake in this litigation, has standing to sue on behalf of
                 its injured member. .........................................................................................................26

        i.          The Rule has had a detrimental impact on member’s legal practice. .........................26
        ii.         The sought relief will likely reduce the member’s pocketbook and docket injuries,
                    which are caused by the Rule. ....................................................................................29
        iii.        The member need not participate in this APA action involving the civil rights of
                    students with disabilities—the focus of COPAA. ......................................................30

   C.            The frustration of GGE’s mission and resource-drain grant it standing. .......................31

        i.          The Rule’s interference with GGE’s operations establishes injury............................31
        ii.         The Court can likely remedy GGE’s injury, caused by the Rule. ..............................32

   D.            SSAIS has standing because it is changing its core identity to continue furthering its
                 mission post-Rule. ..........................................................................................................33

        i.          The Rule stymies SSAIS’s original mission and operations. .....................................33
        ii.         SSAIS’s injuries are traceable to the Rule and redressable by the Court. ..................35

CONCLUSION ..............................................................................................................................35


                                                                         i
            Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 3 of 43




                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

Cases

Akers v. Md. State Educ. Ass’n,
   376 F. Supp. 3d 563 (D. Md. 2019) .........................................................................................14

Al Shimari v. CACI Premier Tech., Inc.,
    840 F.3d 147 (4th Cir. 2016) ...................................................................................................14

Am. Coll. of Obstetricians & Gynecologists v. U.S. Food & Drug Admin.
   _ F. Supp. 3d _, 2020 WL 3960625 (D. Md. July 13, 2020) ...................................................15

Bostic v. Schaefer,
   760 F.3d 352 (4th Cir. 2014) .............................................................................................14, 25

Casa De Md., Inc. v. Trump,
   414 F. Supp. 3d 760 (D. Md. 2019), rev’d on other grounds and remanded,
   2020 WL 4664820 (4th Cir. Aug. 5, 2020)............................................................17, 23, 26, 34

CASA de Md., Inc. v. Trump,
  _ F.3d _, 2020 WL 4664820 (4th Cir. Aug. 5, 2020) ............................................15, 21, 22, 27

Casa De Md. v. U.S. Dep’t of Homeland Sec.,
   284 F. Supp. 3d 758 (D. Md. 2018), aff’d in part, vacated in part on other
   grounds, rev’d in part on other grounds, 924 F.3d 684 (4th Cir. 2019)............................26, 32

Clapper v. Amnesty International USA,
   568 U.S. 398 (2013) .................................................................................................................24

Commonwealth of Pa. v. DeVos,
  No. 20-cv-01468-CJN (D.D.C. 2020)......................................................................................21

Concerned Citizens of Carderock v. Hubbard,
   84 F. Supp. 2d 668 (D. Md. 2000) ...........................................................................................18

Deal v. Mercer Cty. Bd. of Educ.,
   911 F.3d 183 (4th Cir. 2018) ........................................................................................... passim

El Rescate Legal Services, Inc. v. Exec. Office of Immigration Review,
    959 F.2d 742 (9th Cir. 1991) ...................................................................................................28

Equal Rights Ctr. v. Abercrombie & Fitch Co.,
   767 F. Supp. 2d 510 (D. Md. 2010) .............................................................................18, 32, 36



                                                                    ii
             Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 4 of 43



Equal Rights Ctr. v. Post Props., Inc.,
   633 F.3d 1136 (D.C. Cir. 2011) ...............................................................................................22

Fair Employment Council of Greater Washington, Inc. v. BMC Marketing Corp.,
   28 F.3d 1268 (D.C. Cir. 1994) .................................................................................................22

Friends for Ferrell Parkway, LLC v. Stasko,
    282 F.3d 315 (4th Cir. 2002) ...................................................................................................17

Friends of Lubavitch v. Balt. Cty.,
    421 F. Supp. 3d 146 (D. Md. 2019) .........................................................................................14

Guild v. Securus Techs., Inc.,
   No. 1:14-CV-366-LY, 2015 WL 10818584 (W.D. Tex. Feb. 4, 2015) ...................................28

Habeas Corpus Resource Center v. U.S. Department of Justice,
   816 F.3d 1241 (9th Cir. 2016) .................................................................................................28

Harrison v. Spencer,
   _ F. Supp. 3d _, 2020 WL 1493557 (E.D. Va. Mar. 27, 2020) ...............................................23

Havens Realty Corp. v. Coleman,
   455 U.S. 363 (1982) ......................................................................................................... passim

Hutton v. Nat’l Bd. of Exam’rs in Optometry, Inc.,
   892 F.3d 613 (4th Cir. 2018) ...................................................................................................14

Int’l Refugee Assistance Project v. Trump,
    857 F.3d 554 (4th Cir. 2017), vacated and remanded on other grounds, 138 S.
    Ct. 353 (2017) ..........................................................................................................................15

Kadel v. Folwell,
   _ F.3d _, 2020 WL 1169271 (M.D.N.C. Mar. 11, 2020) .........................................................10

Knowledge Ecology Int’l v. Nat’l Insts. of Health,
   No. PJM 18-1130, 2019 WL 1585285 (D. Md. Apr. 11, 2019) ........................................15, 16

Kravitz v. U.S. Dep’t of Commerce,
   366 F. Supp. 3d 681 (D. Md. 2019) .............................................................................17, 26, 32

Landsdowne on the Potomac Homeowners Ass’n, Inc. v. OpenBand at
   Lansdowne, LLC,
   713 F.3d 187 (4th Cir. 2013) .............................................................................................26, 31

Lane v. Holder,
   703 F.3d 668 (4th Cir. 2012) .................................................................................22, 23, 24, 32




                                                                     iii
            Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 5 of 43



Larson v. Valente,
   456 U.S. 228 (1982) .................................................................................................................32

Mayor & City Council of Balt. v. Trump,
  416 F. Supp. 3d 452 (D. Md. 2019) .............................................................................16, 20, 29

Md. Shall Issue, Inc. v. Hogan,
   963 F.3d 356 (4th Cir. 2020) ...................................................................................................23

Miller v. Brown,
   462 F.3d 312 (4th Cir. 2006) ...................................................................................................14

Nat’l Fair Hous. All. v. Bank of Am., N.A.,
   401 F. Supp. 3d 619 (D. Md. 2019) .........................................................................................22

Nat’l Fed’n of the Blind v. U.S. Dep’t of Educ.,
   407 F. Supp. 3d 524 (D. Md. 2019) .................................................................14, 25, 27, 28, 34

O.A. v. Trump,
   404 F. Supp. 3d 109 (D.D.C. 2019) ...................................................................................17, 25

Retail Indus. Leaders Ass’n v. Fielder,
   475 F.3d 180 (4th Cir. 2007) .............................................................................................17, 31

S. Walk at Broadlands Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands,
    LLC,
    713 F.3d 175 (4th Cir. 2013) ...................................................................................................15

SAMi—Systematic Analysis Mgmt., Inc. v. Omnivere Acquisitions, LLC,
  No. RDB-19-2904, 2020 WL 1863292 (D. Md. Apr. 14, 2020) .............................................31

Sierra Club v. U.S. Dep’t of the Interior,
    899 F.3d 260 (4th Cir. 2018) .............................................................................................16, 32

Stone v. Trump,
   400 F. Supp. 3d 317 (D. Md. 2019) .........................................................................................24

SurvJustice Inc. v. DeVos,
   No. 18-cv-00535-JSC, 2018 WL 4770741 (N.D. Cal. Oct. 1, 2018) ..........................24, 27, 28

Torres v. U.S. Dep’t of Homeland Sec’y,
   411 F. Supp. 3d 1036 (C.D. Cal. 2019) ...................................................................................28

Waterford Citizens’ Ass’n v. Reilly,
   970 F.2d 1287 (4th Cir. 1992) .................................................................................................18

White Tail Park, Inc. v. Stroube,
   413 F.3d 451 (4th Cir. 2005) ...................................................................................................21



                                                                   iv
            Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 6 of 43



Statutes

28 U.S.C. § 1406(a) .......................................................................................................................31

Other Authorities

83 Fed. Reg. 61,462 (2018) .................................................................................................3, 20, 29

David Eggert & Ed White, Michigan State Reaches $500M Settlement for 332
   Victims of Larry Nassar, Chi. Trib. (May 16, 2018) ...............................................................27




                                                                     v
         Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 7 of 43



                                       INTRODUCTION

       Plaintiffs Know Your IX, a project of Advocates for Youth; Council of Parent Attorneys

and Advocates, Inc.; Girls for Gender Equity; and Stop Sexual Assault in Schools (collectively,

“Plaintiffs”) are nonprofits dedicated to eliminating the barriers created by sexual violence and

harassment to equal educational access through carefully crafted education, resource and service

support, and advocacy on behalf of students who have experienced sexual harassment and assault.

The new Title IX regulations on the subject, recently promulgated by the U.S. Department of

Education (ED), Secretary Betsy DeVos, and Acting Assistant Secretary for Civil Rights Kimberly

Richey (collectively, “Defendants”), have stymied Plaintiffs’ missions and disrupted their abilities

to operate. Numerous provisions of the Rule narrow schools’ responsibilities to prevent and

address problems of sexual harassment and assault. As a result of the Rule’s sweeping changes to

Title IX law, Plaintiffs have had to change their work to accomplish their missions and

accommodate the needs of the individuals they are dedicated to serving.

       At present, the Court need not determine the ultimate impact that the Title IX standards

have on schoolgrounds and campuses nationwide. To resolve Defendants’ motion to dismiss, the

Court need only assess whether Plaintiffs’ missions and activities are, and will continue to be,

impeded by the Rule. Because Plaintiffs have shown ample operational harm caused by the Rule

and the Court’s ability to remedy that harm, they establish Article III standing to challenge the

Rule. Accordingly, this Court should deny Defendants’ motion to dismiss.

                                        BACKGROUND

A.     Plaintiffs challenge Rule provisions that depart from decades of consistent agency

       interpretations of harassment claims under Title IX and other civil rights laws.

       On May 14, 2020, Plaintiffs filed the present Administrative Procedure Act (APA) action

seeking declaratory and injunctive relief. As summarized below, Plaintiffs challenged as contrary
         Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 8 of 43



to law, arbitrary and capricious, and an abuse of discretion the following provisions, as well as

their cumulative impact: (1) the significantly narrowed definition of sexual harassment to which

institutions must respond; (2) the heightened requisite notice to institutions; (3) the extension of

the deliberate indifference standard to administrative proceedings; and (4) the authorization—and

at times requirement—to use the “clear and convincing evidence” standard in formal disciplinary

proceedings. Compl. ¶¶ 142–46. Collectively, these challenged provisions create a new Title IX

regime that will reduce student reporting of sexual harassment and assault. They also

disincentivize schools from taking preventative, effective responses to sexual harassment and

assault in education. Id. ¶¶ 112–15. And the provisions materially differ from decades of ED’s

interpretations of Title IX, as well as from longstanding interpretations of the other civil rights

laws ED administers. Id. ¶¶ 68–72, 83–86, 92–93, 95, 101–02, 104–05, 109–10.

        Definition of Sexual Harassment. Plaintiffs challenge the Rule’s new definition of

harassment, which, in its catchall subpart, requires that unwelcome conduct “be so severe,

pervasive, and objectively offensive that it effectively denies a person equal access to the

recipient’s education program or activity.” § 106.30(a) (emphasis added). Educational institutions

are now required to dismiss Title IX complaints alleging conduct that, on their face, do not meet

this new, more restrictive definition. § 106.45(b)(3)(i). The Rule’s express preemption provision

bars use of Title IX procedures to handle complaints of sexual harassment that satisfy a broader

state or local definition. § 106.6(h).

        In addition, Plaintiffs challenge the Rule’s mandate that schools dismiss complaints

alleging harassment that that did not occur in the United States or in ED’s interpretation of the

school’s “education program or activity.” In essence, the Rule directs schools to dismiss

complaints premised on conduct that (a) transpired at a school’s campus abroad or study abroad




                                                 2
         Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 9 of 43



program, or (b) off campus or school property regardless whether the harassment or assault is

interfering with a student’s ability to continue their education. §§ 106.44(a), 106.45(b)(3)(i). 1

While not creating a bright-line geographic test other than in the context of study abroad programs,

this standard indisputably functionally excludes huge swaths of off-campus/schoolgrounds sexual

harassment from being investigated or addressed through the formal complaint process, even when

the conduct has ongoing effects on students’ access to equal educational opportunities. See Compl.

¶¶ 76–82; NPRM, 83 Fed. Reg. 61,462, 61,487 n.27 (2018).

       Notice Requirement. Plaintiffs also challenge the Rule’s new notice provision, which

provides that colleges and universities may investigate sexual harassment only if the complaints

are brought to the attention of a handful of designated officials. §§ 106.30(a), 106.44(a).

Complaints made to individuals outside these select few—even if they are campus security

officers, professors, or athletic coaches—do not trigger the institution’s Title IX investigation

procedures and attendant responsibilities. See Compl. ¶¶ 87–97.

       Deliberate Indifference Standard. Plaintiffs additionally challenge the Rule’s use of the

deferential “deliberate indifference” standard for establishing an educational institution’s

administrative liability for inadequately responding to sexual harassment. Compl. ¶¶ 98–102.

Under this standard, a school is liable “only if its response to sexual harassment is clearly

unreasonable in light of the known circumstances.” § 106.44(a). The Rule permits institutions to

act in unreasonable ways, so long as their (in)actions do not meet the heightened standard of




1
  The Rule defines “education program or activity” as “locations, events, or circumstances over
which the recipient exercised substantial control over both the respondent and the context in which
the sexual harassment occurs, and also includes any building owned or controlled by a student
organization that is officially recognized by a postsecondary institution.” § 106.44(a).


                                                 3
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 10 of 43



“deliberate indifference,” and it eliminates schools’ obligation to address hostile environments

beyond the effects on an individual complainant or respondent. See Compl. ¶¶ 103–05.

       Standard of Proof. Lastly, Plaintiffs challenge the Rule’s authorization of the use of, and

in some instances mandated use of, a “clear and convincing evidence” standard of proof for

evaluating a sexual harassment complaint. § 106.45(b)(1)(vii). The “preponderance of the

evidence” standard provides for equitable treatment and resolution for complainants and

respondents, while the “clear and convincing evidence” standard places a thumb on the

respondent’s side of the scales, permitting schools to refuse to act and to withdraw supportive

measures even on complaints in which it is more likely than not that the complainant’s allegations

are true. 2 See Compl. ¶¶ 106–11.

B.     Plaintiffs brought a targeted challenge to the provisions of the Rule that interfere with

       their abilities to operate as they had historically run.

       Plaintiffs are all nonprofit organizations that directly or through their members dedicate

substantial time and energy to assisting students who experience sexual harassment and assault

continue their educations. Compl. ¶¶ 22–25. Ensuring equal educational access is core to all

Plaintiffs’ missions. See id. To that end, the organizations or their members advocate on behalf of

and/or provide services to K–12 and higher-education students who have been affected by sexual

harassment and violence in education. Id. Plaintiffs all raised concerns regarding the proposed

Rule in comments that Defendants failed to adequately address. Id. ¶ 15.

       Know Your IX, a Project of Advocates for Youth. Know Your IX is a project of

Advocates for Youth, an education and advocacy nonprofit. Compl. ¶ 22. Advocates for Youth is




2
 Plaintiffs are not challenging the requirement that Title IX investigations include hearings or any
provisions concerning how the hearings must be held.


                                                 4
           Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 11 of 43



dedicated to expanding young people’s access to sexual health information and services. Id. Know

Your IX’s mission is “to stop gender violence and discrimination from being a barrier to

educational attainment, to give students resources that will enable them to hold their educational

institutions accountable for addressing gender violence and harassment, and to raise the voices and

experiences of survivors to dispel myths and stereotypes about sexual assault and harassment.”

Ex. A, Declaration of Sage Carson (“Carson Decl.”) ¶ 3. Advancing solutions that do not rely on

the criminal legal system is a core part of Know Your IX’s work since its focus is on how

educational institutions can, and ought, to act to prevent and respond to sexual assault and

harassment in its midst. Id. ¶ 5.

           Know Your IX’s programmatic work falls into three categories: “educating college and

high school students about their legal rights to safe educations free from gender-based harms”;

“training, organizing, and supporting student survivor activists demanding that their educational

institutions address gender violence and discrimination”; and “advocating for policy changes at

specific institutions and before state and federal agencies to ensure meaningful systemic action.”

Id. ¶ 6. Contrary to Defendants’ insinuation, legal education has never been Know Your IX’s end

goal. As Sage Carson, Manager of Know Your IX, explains:

                  We teach students not about the letter of Title IX law so that they can recite
                  it at a later time, but as part of our organizing and advocacy training work.
                  We train students how to create campaigns, pull together and effectively
                  work in coalitions, and engage in direct action in the specific context of
                  building institutional accountability for responding to and interrupting
                  sexual assault and harassment at schools and campuses. Thus, Know Your
                  IX’s legal education work related to Title IX is not an end goal in and of
                  itself.

Id. ¶ 7.

           The new Rule’s impact on Know Your IX manifests itself in multiple ways. Because the

Rule excludes some sexual assaults or harassment from what could even give rise to an



                                                    5
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 12 of 43



administrative complaint under Title IX, and reduces the degree of OCR affirmative involvement

in educational institutions’ responses to such incidents, the statute no longer serves the function

for which Know Your IX used it. As a result, for students shut out of their schools’ Title IX

processes because they, for instance, experienced an assault outside of school-controlled property,

Know Your IX must determine whether and how high school and college students could use state

civil laws and the Clery Act as reporting and investigation tools. Id. ¶ 10. For survivors whose

complaints receive superficial investigation by or yield ineffective remedies from school officials,

Know Your IX must identify “substitute methods of enforcement whether alternate government

entities, direct action campaigns, or creative advocacy to ensure that gender-based violence and

harassment that interferes with students’ education is not ignored because student survivors can

no longer avail themselves of Title IX’s protections and remedies.” Id. And, of course, given the

Rule’s drastic overhaul of Title IX’s provisions and procedures, Know Your IX will have to replace

or revise virtually every one of its education and training materials. Id. ¶ 31.

       Even though Know Your IX “was never intended to be nor has ever functioned as an

organization whose primary function was to promote civic engagement or undertake policy

analysis,” the organization has had to reimagine its core identity in anticipation of and in response

to the Rule. Id. ¶ 9. Unavoidably, Know Your IX has engaged in much more of this type of work,

first after ED released the NPRM and then again after it published the final Rule, in order to

continue pursuing its mission. Id. ¶¶ 9, 11–16, 26, 29–30. Know Your IX can only train students

on whether and how to use Title IX or ED in efforts to obtain greater accountability and

responsiveness from their schools, one of Know Your IX’s essential functions, if it understands

the changes being proposed and adopted. Know Your IX is run by mostly high school and college

students; it is not a legal services organization or a policy shop staffed with attorneys or policy




                                                  6
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 13 of 43



experts. Id. ¶ 2. Nevertheless, because the NPRM revealed that ED planned to drastically relieve

educational institutions of their affirmative obligations under Title IX and to dramatically reduce

ED’s oversight of those institutions, Know Your IX had to take on new types of work to continue

advancing its mission. This work included, for the first time, becoming involved in the notice and

comment process, including creating trainings and systems that allowed for 6,000 survivors,

teachers, and other allies to submit comments through the project’s portal. Id. ¶¶ 12–16.

       To complete the work necessitated by the Rule, Know Your IX was required to expend

hours of staff and volunteer time and to incur unplanned expenses. After ED released the Notice

of Proposed Rulemaking (NPRM), Know Your IX expended hours, with “organizers and student

volunteers [going] through over 70 peer-reviewed research studies, white papers, and law journal

articles about the prevalence, reporting, impact, prevention, and institutional responses to sexual

harassment and violence in the education setting and draft[ing] a 48-page document as a result to

inform individuals submitting comments to the NPRM.” Id. ¶ 13. The results of this review and

analysis were used in three ways, all designed to promote the responsibility of educational

institutions in preventing and addressing gender violence and harassment by affecting through

notice-and-comment the federal policy that ultimately would be promulgated: (1) to create a

standalone website about proposed revisions to the Rule called “Hands Off IX”; (2) in trainings

with partner organizations; and (3) in materials explaining the implications for those wanting to

pursue Title IX complaints. Id. ¶¶ 13–16. Again, this kind of administrative advocacy was never a

core part of Know Your IX’s work. Know Your IX was required to engage in this work because

the proposed Rule posed a threat to its basic ability to help survivors access education and hold

their schools accountable for creating environments that provide equal educational opportunity.




                                                7
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 14 of 43



       To fund and complete the work necessitated by the Rule, Know Your IX has had to

reallocate resources internally, repurpose previously planned projects and events, and forego

preexisting plans. Id. ¶¶ 17–25, 32–35. 29. Take for example Know Your IX’s COVID-19-related

work. Since the onset of the pandemic, Know Your IX had prioritized work identifying and

educating survivors and students about preventing and responding to sexual harassment and assault

in the remote learning and virtual classroom settings. Id. ¶¶ 18–23. Among other things, the

organization had planned to hold remote and webcasted programs in the fall about the ongoing

need for schools to provide supportive services and respond to sexual assault and harassment even

in remote learning environments and how students could continue to organize and engage in direct

action to pressure their institutions to meet survivors’ needs. Id. ¶¶ 22–23. Such work is core Know

Your IX programming that directly advances its mission. However, Know Your IX now must use

those sessions to instead talk about how to obtain Title IX relief and to urge institutions to take

actions that are no longer required or encouraged under the Rule’s changes to the Title IX

regulatory framework. Id. Thus, as a result of the Rule, Know Your IX cannot engage in its

foundational work of helping students navigate the obstacles created by sexual assault and

harassment in the predominantly digital or remote learning environment.

       Council of Parent Attorneys and Advocates, Inc. Plaintiff the Council of Parent

Attorneys and Advocates, Inc. (“COPAA”) is a nonprofit membership organization comprised of

2,600 dues-paying parents, attorneys, and advocates of children with disabilities, as well as

dedicated students. Compl. ¶ 23. COPAA’s mission is to protect and enforce the legal and civil

rights of students with disabilities and their families. Id. It works towards this end by educating,

training, and providing technical assistance to professionals and laypersons alike. Id. Some of




                                                 8
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 15 of 43



COPAA’s attorney and advocate members represent complainants and respondents, including

students with disabilities, in Title IX processes. Id.

       One of COPAA’s members, Elizabeth Abdnour, establishes COPAA’s standing in this

action. See Compl. ¶¶ 131–34; Ex. B, Declaration of Elizabeth Abdnour (“Abdnour Decl.”) ¶ 1.

Ms. Abdnour is the Founder and Principal of Elizabeth Abdnour Law, PLLC, and specializes in

representing survivors of sexual harassment and assault in Title IX proceedings and representing

students with disabilities. Id. ¶ 2. The new Rule has already caused, and threatens to cause

additional, reductions in the work Ms. Abdnour can do to help victims and survivors of sexual

harassment, assault, and discrimination. Id. ¶¶ 3–4. Additionally, the Rule has already put a drain

on Abdnour Law’s financial resources and will continue to cause injury to its activities. Id.

       The smaller amount of work is the direct result of the Rule’s intended reduction in the

number of actionable claims of sexual harassment or assault that may be brought under Title IX,

whether for school-based investigations, agency administrative proceedings, or litigation. For

example, the Rule’s new definition of sexual harassment will significantly limit the complaints

Ms. Abdnour will be able to file with ED’s Office of Civil Rights (“OCR”) as the Rule’s new

definition of sexual harassment is much more restrictive than it has been. Id. ¶ 5. Similarly, the

Rule’s bar on a school addressing claims arising from study abroad programs will impact Ms.

Abdnour’s work. Id. ¶¶ 7–8. To date, Ms. Abdnour has worked on a number of cases involving

sexual harassment or assault that occurred during a study abroad program, and but-for the Rule

change, she anticipates that these cases would have continued. Id. ¶ 7. Relatedly, Ms. Abdnour has

handled numerous cases in which the harassment or assault did not occur directly in a school’s

program or activity, yet it still negatively affected the survivor’s education. Id. ¶ 8. The Rule

relieves schools of their responsibility to address misconduct like sexual assault at a student or




                                                   9
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 16 of 43



professor’s non-university-owned home, even though such harassment can be expected to be

detrimental to a survivor’s ability to continue with their education. Id.

       In the past few months, Ms. Abdnour has declined Title IX cases that she would have

previously taken on, because she lacks capacity to undertake as many representations, given the

increased amount of effort each individual case now requires, or because these actions would lack

the potential to prevail under the Rule. Id. ¶¶ 9–12. For financial and capacity reasons caused by

the Rule, Ms. Abdnour has had to turn away survivors with limited financial means who, in the

past, she would have provided limited represented to on a contingency basis or pro bono before

OCR. Id. Finally, Ms. Abdnour has already had to limit her special-education intake, as well as

education intake related to COVID-19-related issues due to the increased amount of time required

by her Title IX cases and her ethical obligations to preexisting clients. Id. ¶ 4. She has already

declined seven special education cases that she would likely have otherwise accepted since March

1, 2020 due to resource limitations caused by the Rule. Id.

       Girls for Gender Equity. Plaintiff Girls for Gender Equity (“GGE”) is a nonprofit with a

mission to create opportunities for, and to remove systemic barriers from, the development of

cisgender 3 and transgender girls and non-binary youth of color. Compl. ¶ 24. This mission includes

ending gender-based and racialized violence within schools. Id. ¶¶ 135–36. GGE works locally

and nationally, engaging in participatory action research, youth-centered programming, movement

building, and policy advocacy to remove barriers to and create opportunities for young people to

live self-determined lives. Id. ¶ 24; Ex. C, Declaration of Ashley Sawyer (“Sawyer Decl.”) ¶ 3.



3
 “A cisgender individual is ‘a person whose gender identity corresponds with the sex the person
had or was identified as having at birth.’” Kadel v. Folwell, _ F.3d _, 2020 WL 1169271, at *2 n.2.
(M.D.N.C. Mar. 11, 2020) (quoting Merriam-Webster Online Dictionary, https://www.merriam-
webster.com/dictionary/cisgender (last visited Mar. 9, 2020)).



                                                 10
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 17 of 43



Gender-based violence and harassment are barriers to self-development and harm young people’s

sense of self and empowerment. “GGE believes that schools should be places that accept and

support students to succeed and that policy solutions must address the needs of students who have

historically been marginalized.” Id. ¶ 4. Accordingly, a “core part” of GGE’s work aims to end

gender-based and racialized violence in schools, ensure that they adopt policies responsive to

student needs, and equip students to support one another in the process. Id.

       For over a decade, GGE has engaged in groundbreaking youth engagement and leadership

development programs through its work with students to improve school responsiveness to gender

violence and harassment in the largest school district in the country, the New York City Public

Schools. Id. ¶ 5. GGE has overseen two participatory research processes involving NYC Public

School students that confirmed the prevalence of sexual harassment amongst students and the

inadequacies of school responses, including school pushout of survivors. Id. ¶¶ 6–9.

       GGE has also brought together young people impacted by gender-based violence and

provided programming that helped them “develop tools and opportunities to locally implement

their policy recommendations, including those related to Title IX” and “to engage in self-care and

healthy relationship practices following sexual abuse.” Id. ¶ 10; see also id. ¶¶ 12–13. Moreover,

groups in seven other cities have replicated some of GGE’s initiatives. Id. ¶ 12.

       In addition to giving students the tools to advocate for themselves, GGE has engaged in its

own local advocacy efforts. In New York City, the nonprofit’s “multi-year organizing efforts

culminated in 2019 in secured funding for the district to hire seven more Title IX coordinators,

where previously the school district employed only one.” Id. ¶ 11. Coming off this victory, GGE

had planned to continue its efforts engaging young people in programs that equipped them to

advocate for local changes. Id. ¶ 16. But this work is hampered by the Rule, which eliminates




                                                11
          Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 18 of 43



incentives for schools to protect students and prevent harassment before it occurs. Id. ¶ 17. In fact,

GGE has had to abandon its past plan and instead work to develop a special project with an external

organization to place pressure on the New York City school system. Id. ¶ 19. The Rule conceives

of Title IX purely as a tool to resolve interpersonal disputes rather than one to address hostile

educational environments, the latter of which is more consistent with how the young people GGE

serves describe the impact of sexual harassment. Id. ¶ 18. In order to continue addressing the needs

of this population, GGE has increased staff time focused on efforts to prevent harassment,

including efforts to obtain resources for wraparound school climate supports. Id. ¶¶ 20–21.

          Stop Sexual Assault in Schools. Plaintiff Stop Sexual Assault in Schools (“SSAIS”) is a

nonprofit education and advocacy organization based in Lacey, Washington, with a nationwide

network of student and professional advisors and volunteers. Compl. ¶ 25. SSAIS was founded in

2015 after the founders’ daughter was raped during an offsite high school field trip. Ex. D,

Declaration of Joel Levin (“Levin Decl.”) ¶ 2. Accordingly, SSAIS was born as a result of its

founders’ recognition of the urgent need for educating students, families, educators, and

administrators about honoring and protecting the rights of all students to an education free from

sexual violence. Id. ¶ 3. A founding principle, therefore, of SSAIS, is to help survivors of sexual

assault and harassment in K–12 schools, especially where the incidents took place off-school

grounds, through providing education and resources, primarily about Title IX’s protections. Id.

¶¶ 4–5.

          To achieve its mission, SSAIS provides resources to students, families, and schools that

“fill the gap between how schools should respond to reported sexual misconduct and what they

actually say and do.” Id. ¶ 7. SSAIS has historically designed educational resources for national

distribution to address sexual assault in schools for students, parents, and K–12 school staff. Id.




                                                 12
            Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 19 of 43



¶ 6. One of SSAIS’s most wide-reaching and comprehensive resources is its website, which is

designed to serve as a one-stop resource students, families, and schools about sex-based

discrimination, including sexual harassment in K–12 schools. Id. ¶ 8. SSAIS has been contacted

by website visitors from jurisdictions across the country about how valuable the site is. Id.

        Before the changes to the Rule, SSAIS’s website resources did not have to provide details

of state and local laws, since over the last 20 years those policies generally aligned with federal

guidance. Id. ¶ 8. That is no longer so owing to the Rule. Id. Because of the Rule, families will

not—and do not—know how to negotiate laws at the various tiers (school district, state, federal),

which vary by district and state. Id. ¶ 9. As a result, going forward, the scope of SSAIS’s work as

a direct result of the new Rule has to change. It cannot simply update its materials to include

descriptions of Title IX that reflect the provisions of the new Rule (which it will also have to do).

Id. ¶ 10.

        To continue functioning as the organization was conceived, SSAIS now needs to

extensively research and distill varied state laws and develop strategies for advocating within them.

Id. ¶ 15. In addition, SSAIS must find and develop a new network of relationships with new

organizations conversant in the applicable state law causes of action for referrals to protect and

vindicate the rights of survivors of sexual assault and harassment. Id. This alters the original

character of SSAIS’s operational focus and tremendously drains SSAIS’s already limited

resources. Id. ¶ 16.

        As a result of the changes to the Rule, SSAIS now has no choice but to allocate its limited

resources to, among other things: seeking funding to create new educational videos; editing

existing video clips to comport with new Rule provisions; majorly overhauling its website; revising

and updating its survivor toolkits and fact sheets. Id. ¶ 17.




                                                  13
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 20 of 43



       SSAIS had a number of other projects scheduled to go forward before the enactment of the

new Rule that can no longer be pursued. Id. ¶ 18. These initiatives and projects included, among

others, the creation of multilingual materials and the formation of Students Against Sexual

Harassment (SASH) clubs nationwide. Id.

                                      LEGAL STANDARD

       Standing is an essential component of Article III’s case-or-controversy requirement and,

thus, a federal court’s jurisdiction. See Miller v. Brown, 462 F.3d 312, 316 (4th Cir. 2006). Subject

matter jurisdiction challenges, including on standing grounds, can proceed “facially or factually.”

Hutton v. Nat’l Bd. of Exam’rs in Optometry, Inc., 892 F.3d 613, 620 (4th Cir. 2018). Although

facial challenges only require consideration of the complaint’s properly pled allegations, factual

challenges may require the Court to look at “evidence outside the pleadings.” Al Shimari v. CACI

Premier Tech., Inc., 840 F.3d 147, 154 (4th Cir. 2016); accord Akers v. Md. State Educ. Ass’n,

376 F. Supp. 3d 563, 569 (D. Md. 2019). In response to a factual challenge, plaintiffs need only

supply facts that support subject matter jurisdiction by a preponderance of the evidence. Friends

of Lubavitch v. Balt. Cty., 421 F. Supp. 3d 146, 160–61 (D. Md. 2019); Akers, 376 F. Supp. 3d at

569. And “[t]he court should grant a Rule 12(b)(1) motion based on a factual challenge to subject

matter jurisdiction ‘only if the material jurisdictional facts are not in dispute and the moving party

is entitled to prevail as a matter of law.’” Nat’l Fed’n of the Blind v. U.S. Dep’t of Educ., 407 F.

Supp. 3d 524, 530 (D. Md. 2019) (internal citation omitted).

       For jurisdictional purposes, “the Supreme Court has made it clear that ‘the presence of one

party with standing is sufficient to satisfy Article III’s case-or-controversy requirement.’” Bostic

v. Schaefer, 760 F.3d 352, 370 (4th Cir. 2014) (quoting Rumsfeld v. Forum for Acad. & Inst’l

Rights, Inc., 547 U.S. 47, 52 n.2 (2006)). Thus, once the Court finds that just one of the four

Plaintiffs has standing, it need not analyze Defendants’ arguments regarding the remaining


                                                 14
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 21 of 43



Plaintiffs. See, e.g., Int’l Refugee Assistance Project v. Trump, 857 F.3d 554, 586 (4th Cir. 2017),

vacated and remanded on other grounds, 138 S. Ct. 353 (2017) (analyzing only whether one

plaintiff had standing); Am. Coll. of Obstetricians & Gynecologists v. U.S. Food & Drug Admin.,

_ F. Supp. 3d _, 2020 WL 3960625, at *8 (D. Md. July 13, 2020) (same).

                                            ARGUMENT

        An organization can satisfy Article III’s case-or-controversy requirements by showing that

it has standing to sue in its own right (organizational standing) or on behalf of at least one of its

members (representational or associational standing). See S. Walk at Broadlands Homeowner’s

Ass’n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 182–85 (4th Cir. 2013). Plaintiffs

Know Your IX, SSAIS, and GGE have adequately alleged organizational standing, and Plaintiff

COPAA has adequately alleged associational standing. These allegations are set out in the

Complaint and further supported through the declarations appended to this motion. Defendants

cannot point to any evidence that controverts the facts set forth therein. Accordingly, Defendants’

motion to dismiss must be denied.

        An organizational plaintiff demonstrates standing in the same way as an individual

plaintiff: by showing that it has “(1) suffered an injury in fact, (2) that is fairly traceable to the

challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial

decision.” CASA de Md., Inc. v. Trump, _ F.3d _, 2020 WL 4664820, at *8, *10 (4th Cir. Aug. 5,

2020) (internal citation omitted). For organizational standing purposes, injury-in-fact exists “when

a defendant’s actions impede [the organization’s] efforts to carry out its mission.” Id. (quoting

Lane v. Holder, 703 F.3d 668, 674 (4th Cir. 2012)). Where the injury to the plaintiff organization’s

“ability to advance its institutional purposes is paired with a consequent drain on organizational

resources,” Article III’s injury-in-fact requirement is satisfied so long as this diversion of resources

is “pled with enough specificity” and alleges “generally what the organization had to forego.”


                                                  15
          Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 22 of 43



Knowledge Ecology Int’l v. Nat’l Insts. of Health, No. PJM 18-1130, 2019 WL 1585285, at *4 (D.

Md. Apr. 11, 2019); see Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982) (noting that

a “concrete and demonstrable injury to the organization’s activities—with the consequent drain on

the organization’s resources—constitutes far more than simply a setback to the organization’s

abstract social interests”). “That the alleged injury results from the organization’s noneconomic

interest in encouraging [a policy outcome] does not effect the nature of the injury suffered, . . . and

accordingly does not deprive the organization of standing.” Havens Realty, 455 U.S. at 379 n.20

(citation omitted). Thus, “there can be no question that the organization has suffered injury in fact”

where an organization’s operations have been “perceptibly impaired,” even though the

organization’s mission is established to achieve a “noneconomic interest.” Id. at 379 & n.20.

          To satisfy the traceability requirement, the organization “must show that the challenged

action is ‘in part responsible . . .’” for its alleged injury. Sierra Club v. U.S. Dep’t of the Interior,

899 F.3d 260, 283 (4th Cir. 2018) (internal citation omitted). “[T]he defendant’s conduct need not

be the last link in the causal chain,” and the requirement is satisfied where the organization’s injury

results from the “determinative or coercive effect” that defendant’s conduct had on a third party’s

actions. Mayor & City Council of Balt. v. Trump, 416 F. Supp. 3d 452, 486 (D. Md. 2019) (quoting

Air Evac EMS, Inc. v. Cheatham, 910 F.3d 751, 760 (4th Cir. 2018); and Landsdowne on the

Potomac Homeowners Ass’n, Inc. v. OpenBand at Lansdowne, LLC, 713 F.3d 187, 197 (4th Cir.

2013)).

          The burden to establish redressability is “not onerous,” and Plaintiffs do not need to show

that every injury will be relieved by a favorable outcome. Deal v. Mercer Cty. Bd. of Educ., 911

F.3d 183, 189 (4th Cir. 2018). “Rather, plaintiffs ‘need only show that they personally would

benefit in a tangible way from the court’s intervention.’” Id. (internal citation omitted)). Where an




                                                   16
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 23 of 43



agency action caused an organizational plaintiff’s injury, finding that action invalid often satisfies

the redressability prong. See, e.g., Casa De Md., Inc. v. Trump, 414 F. Supp. 3d 760, 773–74 (D.

Md. 2019), rev’d on other grounds and remanded, 2020 WL 4664820 (4th Cir. Aug. 5, 2020)

(“The alleged injury also can be redressed by Plaintiffs’ proposed relief of setting aside the Rule

as unlawful and enjoining DHS from enforcing the Rule.”); see also O.A. v. Trump, 404 F. Supp.

3d 109, 145 (D.D.C. 2019) (noting that plaintiffs need only “establish an injury in fact . . . that

would be redressed by the invalidation of the Rule”).

       Alternatively, an organization may bring suit on behalf of one of its members under a

theory of associational or representational standing where: “(1) its members would otherwise have

standing to sue as individuals; (2) the interests at stake are germane to the group’s purpose; and

(3) neither the claim made nor the relief requested requires the participation of individual members

in the suit.” Friends for Ferrell Parkway, LLC v. Stasko, 282 F.3d 315, 320 (4th Cir. 2002). With

respect to the first prong, the organization need identify only a single member who would have

standing to sue. E.g., Retail Indus. Leaders Ass’n v. Fielder, 475 F.3d 180, 186 (4th Cir. 2007).

On the second prong, “an interest is ‘germane’ to an organization’s purpose if the lawsuit would

‘reasonably tend to further the general interests that individual members sought to vindicate in

joining the association and . . . bears a reasonable connection to the association’s knowledge and

experience.’” Kravitz v. U.S. Dep’t of Commerce, 366 F. Supp. 3d 681, 741 (D. Md. 2019)

(omission in original) (internal citation omitted). Finally, where the organizational plaintiff seeks

declaratory and injunctive relief but not money damages, courts typically deem the claim capable

of being litigated without the individual member’s involvement. See, e.g., Retail Indus. Leaders

Ass’n, 475 F.3d at 187 (acknowledging that an action seeking “a declaratory judgment and

injunctive relief[ are] the type of relief for which associational standing was originally




                                                 17
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 24 of 43



recognized”). Even where some participation is required of the member, standing is not defeated

so long as that person’s involvement is not indispensable to the case’s resolution. See, e.g., Equal

Rights Ctr. v. Abercrombie & Fitch Co., 767 F. Supp. 2d 510, 525 (D. Md. 2010).

       Plaintiffs Know Your IX, SSAIS, and GGE each satisfy the requirements of organizational

standing, and COPAA meets the prerequisites for associational standing, as detailed below.

       A.      Like the organization in Havens Realty, Know Your IX, a project of

               Advocates for Youth, has standing to sue.

       Know Your IX, a project of Advocates for Youth, has more than sufficiently shown injuries

caused by the Rule that judicial relief can mitigate. 4

               i.      Know Your IX has established concrete and imminent injuries that

                       directly interfere with its ability to function.

       The Rule’s provisions directly frustrate Know Your IX’s mission. As previously described,

Know Your IX’s purpose is to end sexual violence and harassment as an impediment to education,

equip students with knowledge and skills to obtain meaningful responses to such violence and

harassment from their schools, and bring greater attention to the actual experiences of survivors to

combat common stereotypes. See discussion supra II and Carson Decl. ¶¶ 3–6. Because the Rule

reduces the number and types of conduct or events that may be investigated by schools in Title IX

proceedings through its narrowed definition of “sexual harassment” and effective exclusion of

off-campus incidents, the Rule reduces the number of survivors who will be eligible for remedies



4
  Defendants’ unsupported suggestion that Know Your IX may not be an “organization” capable
of bringing suit is specious. There is no requirement that organizational plaintiffs assume any
particular corporate form. See, e.g., Waterford Citizens’ Ass’n v. Reilly, 970 F.2d 1287, 1288 n.1,
1290 (4th Cir. 1992) (holding that “a nonprofit unincorporated group of village residents” “me[]t[]
the test for organizational standing”); Concerned Citizens of Carderock v. Hubbard, 84 F. Supp.
2d 668, 670, 672 n.5 (D. Md. 2000) (finding no standing problem for a plaintiff that was “a private,
unincorporated association of property owners”).


                                                  18
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 25 of 43



to help them complete their education that are only available through these proceedings. The

number of survivors who can access Title IX remedies is further depressed by the Rule’s

requirement that schools dismiss complaints that are facially insufficient to meet the definition of

sexual harassment. Separately, the Rule’s imposition of the “clear and convincing” standard of

proof in Title IX proceedings makes it more difficult for survivors to prevail even when their

complaints are reviewed and, once again, denies them even those who establish that they more

likely than not were sexually assaulted or harassed remedies that would permit them to access their

education. All of these provisions stand in the way of Know Your IX’s additional goal of bringing

greater attention to survivors’ actual experiences and ensure their stories are not buried, because

they result in the literal dismissal of survivors’ narrative complaints. Likewise, the Rule’s

“deliberate indifference” standard of school liability gives little weight to whether and to what

extent impacted students are able to continue their education in the aftermath of sexual harassment

or assault, obfuscating and minimizing survivors’ lived experiences. Thus, Defendants’ claim that

the Rule’s impairment of Know Your IX is self-inflicted is simply incorrect and based on a gross

misunderstanding of the organization’s mission and activities.

       In addition to running at cross-purposes with Know Your IX’s objectives, the Rule has a

twofold practical impact on the organization’s operations. First, the Rule requires a fundamental

change in how Know Your IX prepares students to engage in school-based advocacy and to support

survivors. The Rule’s anemic school response requirements and failure to mandate preventative

measures mean that Know Your IX must identify new tools that it can point to when organizing

students and equipping them with skills and ideas on how to engage in successful campaigns at

their individual schools. Where the Department of Education previously served as a government-

backed enforcement mechanism, Know Your IX is having to “find substitute methods of




                                                19
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 26 of 43



enforcement whether alternate government entities, direct action campaigns, or creative advocacy

to ensure the gender-based violence and harassment that interferes with students’ educations is not

ignored because student survivors can no longer avail themselves of Title IX’s protections or

remedies as a result of the Rule.” Carson Decl. ¶ 10. Second, the new Rule requires that Know

Your IX discard and redraft virtually every document, training plan, or other resource it used

because they heavily pegged accountability standards to Title IX’s substantive provisions. This

requires a huge reallocation of staff time and budget, away from activities that it had planned to

embark on this year. See discussion supra.

       Defendants attempt to disaggregate Know Your IX’s allegations of injury, casting past

mission-based setbacks and expenditures as irrelevant, and the inherently unrealized nature of

future work as conjectural. Their arguments ignore that Know Your IX outlines an ongoing impact

to their work, such as the need to recreate educational materials explaining the provisions of the

final Rule in order to continue functioning. “[O]ngoing injuries are, by definition, actual injuries

for purposes of Article III standing.” Deal, 911 F.3d at 189 (emphasis in original). Moreover,

Know Your IX’s upcoming harms are probable and imminent. See Mayor & City Council of Balt.,

416 F. Supp. 3d at 485 (recognizing that allegations of certainly impending injuries or a substantial

risk of harm are sufficiently “imminent”). The troubling consequences of the Rule are not

conjectural but were ED’s intended result according to its Notice of Proposed Rulemaking, which

anticipated that the regulations would result in 32% fewer investigations of sexual harassment in

higher education. 83 Fed. Reg. at 61,487; see Mayor & City Council of Balt., 416 F. Supp. 3d at

489 (rejecting allegations of speculation where City’s theory of standing aligns with the

“predictable effect of Government action on the decisions of third parties” (internal citation

omitted)).




                                                 20
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 27 of 43



        Defendants further contend that some of Know Your IX’s activities are unnecessary

because, in its view, the Rule provides clarity to students and does not jeopardize the dismissal of

bona fide complaints. Plaintiffs vehemently disagree with this characterization of the Rule’s

challenged provisions. School and college officials have submitted declarations in other litigation

challenging the Rule that describe the confusion the Rule causes and the convoluted

implementation that will result. See, e.g., Decl. of Assistant Comm’r AbdulSaleem Hasan (Ex. 59)

¶¶ 33–37, Decl. of Linda Hoos (Ex. 63) ¶¶ 33–45, Decl. of Karyn Lynch (Ex. 71) ¶¶ 25, 41, ECF

No. 22-3, Commonwealth of Pa. v. DeVos, No. 20-cv-01468-CJN (D.D.C. June 23, 2020).

Regardless, an inquiry into how the Rule’s provisions will operate is inappropriate at this time.

“The standing doctrine, of course, depends not upon the merits.” White Tail Park, Inc. v. Stroube,

413 F.3d 451, 460 (4th Cir. 2005). “If a plaintiff’s legally protected interest hinged on whether a

given claim could succeed on the merits, then ‘every unsuccessful plaintiff will have lacked

standing in the first place.’” Id. at 461 (internal citation omitted).

        The Rule’s harms to Know Your IX’s mission and ability to function satisfy the injury-in-

fact requirements as recently addressed by the Fourth Circuit Court of Appeals in dicta in CASA

de Maryland, Inc. v. Trump, _ F.3d _, 2020 WL 4664820, at *8 (4th Cir. Aug. 5, 2020). Affirming

the lower court’s conclusion that the lawsuit could proceed, albeit on the basis of the individual

plaintiffs’ standing and not the organizational plaintiff’s alleged injuries, the court reiterated that

an organization’s “unilateral and uncompelled response to the shifting needs of its members cannot

manufacture an Article III injury.” Id. at *9. Thus, the lower court had erred in finding that the

agency regulation at issue in that litigation, a Department of Homeland Security rule that defined

“public charge” for purposes of admissibility determinations, “impeded CASA’s efforts to carry

out its mission because the organization was forced to reallocate resources.” Id. at *8. The relevant




                                                   21
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 28 of 43



organizational injury as set forth by the Supreme Court in Havens Realty, according to the panel

majority, 5 “is measured against a group’s ability to operate as an organization, not its theoretical

ability to effectuate its objectives in its ideal world.” Id. at *9 (emphasis in original).

        Here, Plaintiff Know Your IX has a far narrower mission than did CASA. As the district

court recounted, CASA’s mission was “to create a more just society by building power and

improving the quality of life in low-income immigrant communities,” and it offered “social, health,

job training, employment, and legal services to immigrant communities” in furtherance of that

mission. Casa De Md., Inc., 414 F. Supp. 3d at 771 (internal citations omitted). Know Your IX, in

contrast, is exclusively dedicated to helping students hold their educational institutions responsible

for adequately responding to sexual violence and harassment. Unlike the more-generalist

organization CASA, Know Your IX engages in education, training, and advocacy activities to

accomplish this specific end, rather than seeking to help students generally or even empower

student survivors more broadly by, say, providing counseling, finding safe housing, identifying

accessible health care providers, or assisting in filing complaints with law enforcement. While an

organization with a broader range of activities could absorb the impact of agency action by



5
  Plaintiffs maintain that Judge King’s dissenting opinion in CASA reflects the better reading of
Havens Realty, which expressly recognized that a “concrete and demonstrable injury to the
organization’s activities—with the consequent drain on the organization’s resources—constitutes
far more than simply a setback to the organization’s abstract social interests.” Id. at *32 (King, J.,
dissenting) (quoting Havens Realty, 455 U.S. at 379). Additionally, Lane, on which
the CASA panel majority relies, in turn relied on a D.C. Circuit case that has subsequently been
“cabined.” Nat’l Fair Hous. All. v. Bank of Am., N.A., 401 F. Supp. 3d 619, 627 n.2 (D. Md.
2019). Contrary to Lane’s reading of Fair Employment Council of Greater Washington, Inc. v.
BMC Marketing Corp., 28 F.3d 1268, 1276–77 (D.C. Cir. 1994), the D.C. Circuit
understands BMC’s injury analysis as “focused on whether [plaintiffs] undertook the expenditures
in response to, and to counteract, the effects of the defendants’ alleged discrimination rather than
in anticipation of litigation”; the standing inquiry did not “depend on the voluntariness or
involuntariness of plaintiffs’ expenditures.” Equal Rights Ctr. v. Post Props., Inc., 633 F.3d 1136,
1140 (D.C. Cir. 2011). Regardless, Plaintiffs’ alleged harms satisfy the injury-in-fact standard
under either the CASA majority or dissent’s framing.


                                                   22
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 29 of 43



focusing more on some of its services than other, Know Your IX must morph into a different type

of advocacy organization because of ED’s actions; the Rule has altered Know Your IX’s ability to

operate as it was created.

       To that end, Defendants’ reliance on Lane v. Holder, 703 F.3d 668 (4th Cir. 2012), in

support of their argument that Know Your IX’s injuries do not meet the definition of Article III

standing requirements, is misguided. Unlike in Lane, Know Your IX is not an organization that

engages only in “know your rights” programming or government-facing advocacy concerning any

particular law or administrative policy, as described above. In addition, to the extent the Lane

decision was driven by the lack of specificity or particularity surrounding the alleged harm to the

plaintiff organization—especially the lack of allegations regarding harm to mission—the injuries

inured to Know Your IX have been set forth in detail and with illustrative examples. See also

Harrison v. Spencer, _ F. Supp. 3d _, 2020 WL 1493557, at *8 (E.D. Va. Mar. 27, 2020) (finding

sufficient, in contrast to the non-specification allegations in Lane, an organization’s fielding

increased requests for legal assistance and resulting delays for other projects, which went towards

the core of the organization’s mission, in order “to serve the needs of those who had requested

help”); cf. Md. Shall Issue, Inc. v. Hogan, 963 F.3d 356, 362 (4th Cir. 2020) (finding that plaintiff

lacked organizational standing where it “did not allege that it had expended resources as a result

of” a state law, “nor did it explain a way in which [the law] ‘perceptibly impaired’ its activities”

(citing Havens Realty, 455 U.S. at 379)).

       Similarly misplaced are Defendants’ citations to Clapper v. Amnesty International USA,

568 U.S. 398 (2013), for their theory that Know Your IX’s injuries are self-inflicted. The Court in

Clapper held that plaintiffs’ preemptive measures to ensure confidential communications with

their clients, although burdensome, would not suffice. Id. at 416. But key to that conclusion was




                                                 23
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 30 of 43



that the future harm plaintiffs were reacting to—that their clients would be surveilled under a

particular statutory provision, and that the plaintiffs’ communications would be intercepted—was

too speculative to be deemed “certainly impending.” Id. at 401–02, 416. The determination of lack

of imminence of future injury was deeply grounded in the specific facts of that case. See id. at

411–14. As Know Your IX has alleged, its injuries are ongoing—not speculative—as are the

measures it is taking to mitigate their injuries. See generally Carson Decl. ¶¶ 9–35.

       A recent decision regarding a challenge to ED’s 2017 rescission and guidance is also

instructive. One of the plaintiffs, SurvJustice Inc., was an advocacy organization similar to Know

Your IX. SurvJustice Inc. v. DeVos, No. 18-cv-00535-JSC, 2018 WL 4770741, at *4 (N.D. Cal.

Oct. 1, 2018). SurvJustice adequately pled frustration of organizational mission where it articulated

observing a decrease in student-filed campus and OCR complaints in light of ED’s 2017 Title IX

Guidance. Id. at *6–*7. And the group sufficiently established a diversion necessitated by the

policy’s harm to its mission where it alleged that it increased the number of know your rights

trainings held, devoted significant personnel time to understanding new Title IX policy to better

advise and advocate for students, and spent additional time and resources in remonstrating with

school officials. Id. at *7–*8.

               ii.     The Rule caused Know Your IX’s injuries, and the requested remedies

                       are likely to relieve them.

       Defendants claim that Know Your IX needs to allege a link “between provisions of the

Rule that allegedly contravene the APA” and their injury. Defs.’ Br. at 18. But case law is clear

that standing requirements—including causation and redressability—need only be established “for

each claim and for each form of relief sought.” Stone v. Trump, 400 F. Supp. 3d 317, 338 (D. Md.

2019) (emphasis added); accord Bostic, 760 F.3d at 370 (“The standing requirement applies to




                                                 24
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 31 of 43



each claim that a plaintiff seeks to press.” (emphasis added)). Here, Plaintiffs bring a single APA

claim for which they seek declaratory and injunctive relief.

        Plaintiffs must demonstrate how the Rule has caused a redressable injury, without needing

to tie each harm to a particular provision in a 2,000-page document. See, e.g., Nat’l Fed’n of the

Blind, 407 F. Supp. 3d at 533 (finding causation satisfied because had ED “not adopted” the

manual containing challenged provisions, “Plaintiffs would not have suffered this injury”); see

also O.A., 404 F. Supp. 3d at 142 (noting that plaintiffs need only “establish an injury in fact that

is fairly traceable to the challenged Rule” (emphasis added)). Plaintiffs have shown but-for the

Rule they would not suffer their injuries. It makes no difference that Know Your IX was not “the

object of [the] government policy” at issue in this litigation. See Casa De Md. v. U.S. Dep’t of

Homeland Sec., 284 F. Supp. 3d 758, 771 (D. Md. 2018), aff’d in part, vacated in part on other

grounds, rev’d in part on other grounds, 924 F.3d 684, 701 n.14 (4th Cir. 2019) (internal citation

omitted). The Rule’s “coercive effect” on educational institutions, including the ceiling set on what

harassment they can treat under Title IX processes, is sufficiently causally related to Know Your

IX’s injuries. Landsdowne on the Potomac Homeowners Ass’n, Inc., 713 F.3d at 197; Kravitz, 366

F. Supp. 3d at 741 (“[T]he risk of future injury may satisfy Article III’s injury and causation

requirements even if steps on the causal chain still stand between a defendant’s conduct and the

plaintiff’s injury when the case is filed.”).

        So too with redressability, Defendants misstate what is legally required. See, e.g., Nat’l

Fed’n of the Blind, 407 F. Supp. 3d at 534–36 (describing the redressability standard, in a challenge

to provisions of an ED manual, as asking whether there is a “likelihood that the injury can be

redressed by a favorable ruling providing injunctive or declaratory relief”)). Plaintiffs need not

show that judicial relief will replenish their already spent time and resources, or that their impacted




                                                  25
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 32 of 43



operations will definitively and immediately revert back to pre-Rule times—impossibilities in any

APA challenge. They only need to show that the frustration of their mission and subsequent

diversion of resources is likely to cease. See Deal, 911 F.3d at 189–90; Casa De Md., Inc., 414 F.

Supp. 3d at 773–74. 6 Here both conditions are met, based on the facts described above.

       B.      COPAA, which has interests at stake in this litigation, has standing to sue on

               behalf of its injured member.

       COPAA member Elizabeth Abdnour has standing to sue in her own right, which gives rise

to COPAA’s associational standing. The Rule’s impact on Ms. Abdnour’s legal practice meets the

injury-in-fact requirements of being concrete and particularized because it causes a material drain

on her time and financial resources, impairs her ability to obtain favorable results for her clients,

and hampers the mission of her legal practice. Given that the Rule contains non-discretionary and

self-executing provisions now in effect, the harm to Ms. Abdnour is ongoing and directly traceable

to the Rule. Should the court find the challenged provisions of the Rule to be arbitrary and

capricious, the harm to Ms. Abdnour would be alleviated. And the interests at stake in this action—

the civil rights of students, including those with disabilities—are germane to COPAA’s purpose

and do not require the participation of any COPAA members.

                    i. The Rule has had a detrimental impact on member’s legal practice.

       Ms. Abdnour was moved to found Abdnour Law with the specific intent to support “victims

of sexual harassment or discrimination K–12 and higher education.” Abdnour Decl. ¶ 2. She did

so after serving as a Title IX investigator at Michigan State University during the investigation of




6
 The Fourth Circuit did not address the district court’s discussion of redressability. See CASA de
Md., Inc., 2020 WL 4664820, at *8–*10.



                                                 26
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 33 of 43



Larry Nassar, who sexually abused hundreds, including many Olympic gymnasts. 7 Id. The Rule

has resulted in significant tangible harm to Ms. Abdnour.

       Several Rule provisions will require Ms. Abdnour to expend more resources to achieve

favorable results for her clients. For instance, as explained above, the Rule creates a new restrictive

definition of sexual harassment and mandates that schools dismiss claims that do not, on their face,

meet it. Id. ¶ 5. As a result, she is filing fewer OCR complaints on behalf of students and will

likely obtain fewer successes when she does. Id. ¶¶ 9, 11–12. As a result of the Rule’s effective

ban on commencing investigations of harassment that occurred off-campus, Ms. Abdnour will

have to turn away individuals whom she would have previously represented. Id. ¶¶ 7–8. Ms.

Abdnour anticipates that her ongoing and future Title IX work will involve more

resource-intensive litigation, which results in representing fewer Title IX clients, fewer clients on

a contingency or pro bono basis, and fewer special education clients. Id. ¶¶ 3–4, 9–12.

       SurvJustice Inc. and National Federation of the Blind are instructive. Legal advocates had

standing to challenge ED’s 2017 Title IX policy changes that, among other things, “made it more

difficult to obtain beneficial outcomes” for plaintiffs’ clients. SurvJustice Inc., 2018 WL 4770741,

at *6–*7. One plaintiff sufficiently established an injury-in-fact where it devoted staff time to

reviewing and understanding the policy in order to better advise clients, thus reducing the time

available to provide legal services and to work on ongoing litigation. Id. at *7–*8; see also El

Rescate Legal Services, Inc. v. Exec. Office of Immigration Review, 959 F.2d 742, 748 (9th Cir.

1991) (holding organization that offered legal advice to “assist Central American refugee clients”




7
 David Eggert & Ed White, Michigan State Reaches $500M Settlement for 332 Victims of Larry
Nassar, Chi. Trib. (May 16, 2018), https://www.chicagotribune.com/sports/college/ct-spt-
michigan-state-larry-nassar-settlement-20180516-story.html.



                                                  27
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 34 of 43



obtain asylum suffered injury in fact where “their efforts to obtain asylum and withholding of

deportation in immigration court proceedings” were frustrated by defendant’s policy and required

a diversion of resources). 8 The injuries found to be sufficient in SurvJustice bear striking

similarities to the injuries alleged by Ms. Abdnour. In National Federation of the Blind, civil rights

advocacy groups, including COPAA, challenged provisions of an ED case processing manual. Id.

407 F. Supp. 3d at 527–28. The court deemed plaintiffs adequately injured where a policy change

added “obstacles to a successful OCR complaint, to the point that Plaintiffs” had to advise their

members “on more expensive alternative complaint mechanisms such as federal lawsuits.” Id. at

533. Similarly, Ms. Abdnour has to upend her Title IX docket to focus more on pursuing litigation,

which is both time and resource-intensive.

       Even though these cases found standing on behalf of legal organizations rather than

individual attorneys, the analysis is equally applicable. See, e.g., Torres v. U.S. Dep’t of Homeland

Sec’y, 411 F. Supp. 3d 1036, 1054 (C.D. Cal. 2019) (finding that a lawyers association adequately

pled associational standing where it alleged its members lost time traveling to meet clients and

“could represent more clients were it not for the [communication] difficulties alleged”); Guild v.

Securus Techs., Inc., No. 1:14-CV-366-LY, 2015 WL 10818584, at *4–*5 (W.D. Tex. Feb. 4,

2015), accepted and adopted, 2015 WL 11237655 (W.D. Tex. Mar. 23, 2015) (holding that a



8
  Defendant’s authority, Habeas Corpus Resource Center v. U.S. Department of Justice, 816 F.3d
1241 (9th Cir. 2016), is readily distinguishable. That case involved organizational plaintiffs who
provided legal counsel and representation to capital defendants and prisoners. Id. at 1246. The
Attorney General promulgated a set of regulations, as statutorily required, to certify that certain
state procedures complied with the law. Id. at 1244–45. The plaintiffs challenged only the
regulations, arguing that the uncertainty in the certification process generated uncertainty for their
clients, which caused plaintiffs’ uncertainty in advising their clients. Id. at 1246, 1249. The Ninth
Circuit held that the regulation in question was too attenuated from the adverse effect on the
lawyers’ ability to obtain positive outcomes to generate their organizational standing. Id. at 1250–
51. It does not, however, hold that lawyers may not achieve standing with injuries grounded in the
fact that an agency action renders their practice more burdensome and less lucrative.


                                                 28
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 35 of 43



lawyers guild had standing to sue on behalf of its criminal defense attorney members whose

business relationships with their clients, including the time necessary to consult with them, was

impacted by defendants’ conduct).

       The decrease in investigations and OCR investigations as a result of the Rule is

indisputable. The Department of Education itself predicted that preventing institutions of higher

education from investigating sexual assault and harassment unless a formal complaint is filed will

result in 32% fewer investigations. 83 Fed. Reg. at 61,487. The agency anticipated an even greater

decrease will result from the Rule’s elimination of sexual assault or harassment that occurs outside

the United States or outside an institution’s “education program or activity” from the category of

complaints that institutions are permitted to investigate. Id. Given that Ms. Abdnour’s legal

practice is heavily focused on representing individuals in Title IX matters, she is directly

experiencing and will continue to be directly impacted by this decrease. The alterations to Ms.

Abdnour’s Title IX docket are quintessential injuries supporting standing.

                   ii. The sought relief will likely reduce the member’s pocketbook and

                       docket injuries, which are caused by the Rule.

       Ms. Abdnour’s injuries can be fairly traced to the Rule. Agency action can cause a

cognizable injury even when the agency action regulates intermediate actors and not the

organization itself. See Mayor & City Council of Balt., 416 F. Supp. 3d at 486 (citations omitted).

Here, while ED does not regulate legal service organizations, the complaint resolution procedures

it requires educational institutions to follow directly impact those who participate in the complaint

process. Legal service providers have no option but to operate within the parameters set by ED.

Moreover, the directly regulated entities cannot take actions that would blunt the impact of the

Rule on Ms. Abdnour. For example, in determining whether a Title IX investigation or




                                                 29
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 36 of 43



adjudication is allowed, the regulated entity must follow the Rule’s narrowed definition of sexual

harassment and proscription against hearing complaints about sexual assault or harassment that

takes place while a student is in a study abroad program. Causation in this case is satisfied because

the injury to Ms. Abdnour is “produced by [the] determinative or coercive effect” of ED’s

rulemaking “upon the action of someone else,” namely educational institutions. Landsdowne on

the Potomac Homeowners Ass’n, Inc., 713 F.3d at 197 (alteration in original) (internal omitted). 9

       Moreover, Plaintiffs’ requested relief will address Ms. Abdnour’s injuries. If the

challenged provisions of the Rule are found to be arbitrary and capricious, Ms. Abdnour’s practice

will likely not experience a resulting decline in the number of individuals she can represent or the

number of individuals for whom she can obtain relief. See Deal, 911 F.3d at 189.

                  iii. The member need not participate in this APA action involving the civil

                       rights of students with disabilities—the focus of COPAA.

       Defendants do not, and cannot, dispute that the last two prongs of the associational standing

analysis are met here. The interests at stake are clearly germane to COPAA’s purpose, and the

adjudication of Plaintiffs’ APA claim on the merits does not require Ms. Abdnour’s participation.

       COPAA’s mission is “to protect and enforce the legal and civil rights of students with

disabilities and their families,” Compl. ¶ 23, which includes the right under Title IX to be free

from sex discrimination in school. Moreover, students with disabilities are disproportionately

subjected to sexual assault and harassment, in addition to being less likely to report or be believed

when they do report. See id. ¶¶ 8, 33, 36, 39. Given that the proposed regulations threaten interests

at the heart of COPAA’s mission, COPAA submitted a comment on the Rule. Id. ¶¶ 15, 141.




9
  The Sixth Circuit decisions that Defendants cite as possible sources of Ms. Abdnour’s harm are
irrelevant, as those cases focus on grievance procedures not at issue in Plaintiffs’ APA challenge.


                                                 30
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 37 of 43



Because this lawsuit would tend to further the interest that motivated COPAA members joining

the organization—vindicating the civil rights of students with disabilities—the interest is germane

to COPAA’s purpose. See Kravitz, 366 F. Supp. 3d at 741; Casa De Md., 284 F. Supp. 3d at 771.

Finally, Ms. Abdnour’s participation is irrelevant to the adjudication of this APA action, which

seeks the quintessential relief for associational standing. See Retail Indus. Leaders Ass’n, 475 F.3d

at 187; Equal Rights Ctr., 767 F. Supp. 2d at 525. 10

       C.      The frustration of GGE’s mission and resource-drain grant it standing.

               i.      The Rule’s interference with GGE’s operations establishes injury.

       Contrary to Defendants’ assertions, the Rule will frustrate GGE’s core mission. Rather than

incentivize schools to address and prevent the rampant sexual harassment afflicting students,

especially girls and gender nonconforming youth of color, it will free schools of obligations to

ensure they are providing safe learning environments. For that reason, GGE has been compelled

to develop a new special project with an external partner to place pressure on the New York City

Department of Education and to push for resources focused on preventing sexual harassment and

assault in schools. Sawyer Decl. ¶¶ 19–21. Defendants suggest that GGE’s engaging in additional

policy advocacy to increase preventative measures in order to counteract the harmful federal policy

on Title IX cannot suffice as an injury because policy advocacy is a core tool in the organization’s

work. But that is beside the point. GGE does not engage in policy advocacy for its own sake, or to

keep others updated on the current state of the law, but to achieve specific strategic objectives


10
   Only Plaintiff COPAA resides in the District of Maryland. Should the Court determine that
COPAA lacks standing, Plaintiffs request that the Court, in the interest of justice, exercise its
discretion to transfer this action to a district where venue is proper. See 28 U.S.C. § 1406(a); see,
e.g., SAMi—Systematic Analysis Mgmt., Inc. v. Omnivere Acquisitions, LLC, No. RDB-19-2904,
2020 WL 1863292, at *4 (D. Md. Apr. 14, 2020) (finding “[t]ransfer, not dismissal, . . .
appropriate,” given the Fourth Circuit’s reading of Section 1406(a) to allow transfer “for any
reason which constitutes an impediment to a decision on the merits in the transferor district but
would not be an impediment in the transferee district” (internal citation omitted)).


                                                 31
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 38 of 43



necessary to its mission. One of GGE’s objectives is to pressure “the NYC Department of

Education to develop a clear reporting pathway for students who experience school-based sexual

harassment or assault.” Id. ¶ 16. Because of the Rule, GGE cannot achieve this objective without

different and additional advocacy—for which it must devote more staff time. Id. ¶¶ 19–20;

compare id. ¶ 3 (“We engage in . . .policy advocacy to remove barriers to and create opportunities

young people to live self-determined lives.”); and id. ¶ 16 (describing “map[ping] out an advocacy

campaign”); with Lane, 703 F.3d at 671 (describing non-profit organization’s purpose as

“education, research, publishing and legal action focusing on the Constitutional right to privately

own and possess firearms, and the consequences of gun control”).

       Thus, that GGE must change as a result of the Rule its operations to engage in advocacy

that is both quantitatively and qualitatively different than what was planned is a concrete and

specific injury. “Such concrete and demonstrable injury to the organization’s activities—with the

consequent drain on the organization’s resources—constitutes far more than simply a setback to

the organization’s abstract social interests.” Havens Realty, 455 U.S. at 379.

               ii.     The Court can likely remedy GGE’s injury, caused by the Rule.

       Because the Rule has diminished schools’ federal obligations to prevent and respond to

harassment, it has thwarted GGE’s prior and planned approach to making NYC schools a safe,

harassment-free environment for students and resulted in a consequent drain on its staff time and

resources. The relief sought by this litigation would restore tools to GGE’s advocacy toolbelt, free

up staff time that has been diverted, and allow it to direct its resources as it sees fit. See Deal, 911

F.3d at 189–90; Casa De Md., Inc., 414 F. Supp. 3d at 773–74; Sierra Club, 899 F.3d at 285

(“Petitioners’ injuries are redressable because granting the requested relief would at least mitigate,

if not eliminate, the alleged harm.”); see also Larson v. Valente, 456 U.S. 228, 243 n.15 (1982)

(“[A] plaintiff satisfies the redressability requirement when he shows that a favorable decision will


                                                  32
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 39 of 43



relieve a discrete injury to himself. He need not show that a favorable decision will relieve his

every injury.” (emphasis in original)).

       D.      SSAIS has standing because it is changing its core identity to continue

               furthering its mission post-Rule.

       Defendants’ arguments for why SSAIS lacks standing are equally unavailing. SSAIS has

described the direct impact the Rule will have on its mission and ability to operate going forward.

               i.      The Rule stymies SSAIS’s original mission and operations.

       The new Rule undermines SSAIS’s mission by creating two tiers of sexual misconduct

policy: one for Title IX and another for harassment that is not covered by Title IX. It is the two-

tier system caused by the new Rule that impairs SSAIS’s mission because it creates a confusing

and contradictory policy landscape. Levin Decl. ¶ 9. This shift also requires a complete overhaul

of SSAIS’s informational and training materials. Id. ¶ 17. Before the Rule was changed, SSAIS’s

materials were up-to-date and explained and relied on ED’s Title IX guidance over the past 20

years—the same guidance that informed state and district-level school administrators. Id. ¶ 7. But

now, to remain operational, SSAIS must engage in the resource-draining task of recreating itself

as an expert in state and local policies. Id. ¶¶ 15–17.

       Defendants dispute that the Rule’s impact on SSAIS satisfies injury for standing purposes

by equating it to the Rule’s impact on journalists who would have to read up on its provisions.

Defendants’ comparison is inapt and misapprehends the Rule’s consequences for SSAIS. SSAIS

is not simply reporting what happened with passage of the Rule or summarizing its contents.

SSAIS will also have to find entirely new tools and create new resources to provide to families

and students seeking to remediate the effects of sexual assault or harassment. With the disconnect

created by the Rule between Title IX and state and local requirements, SSAIS must revise its

website resources—not purely for informational purposes, but because SSAIS aims to help


                                                  33
        Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 40 of 43



families and students navigate investigative, remedial, and supportive avenues for survivors, and

the Rule’s changes will require that people look beyond Title IX for such mechanisms. Like in

National Federation of the Blind, “Plaintiffs are not merely in the business of advising the public

about potential changes in the law; rather, they affirmatively engage in advising” students, their

families, and educators about whether and how to proceed with potential Title IX cases. See 407

F. Supp. 3d at 532; cf. id. at 532–33 (recognizing that updating training materials, conducting

retrainings, and altering recommendations and advice on the efficacy of OCR complaints as an

adequate injury where, like in Havens Realty, the activities required a reallocation of resources

that could have furthered the organization’s mission in other ways). Unlike the journalist, whose

career is not derailed by a change in the law, SSAIS will have to identify and implement new

strategies, which will require a large expenditure of resources beyond that which would have been

necessary but-for the Rule, in order to attain its core objective: helping survivors of sexual assault

and harassment in K–12 schools by filling knowledge and resource gaps among students, parents,

and K–12 school staff. Levin Decl. ¶¶ 4–5, 7.

       Finally, contrary to Defendants’ incorrect reassurances, SSAIS will have to alter their

planned activities in the upcoming year. See id. ¶ 18. Such changes are clearly sufficient to support

a diversion of resources theory of organizational standing. See Equal Rights Ctr., 798 F. Supp. 2d

at 722, 725 (in order to counteract the defendant’s actions, plaintiff had to divert resources from,

inter alia, its efforts to develop a civil rights alliance and expand its fair employment and public

accommodations programs). Here as in Havens Realty, that SSAIS’s “injury results from the

organization's noneconomic interest[s]” has no impact on its standing. 455 U.S at 379 n.20.




                                                 34
         Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 41 of 43



                    ii.   SSAIS’s injuries are traceable to the Rule and redressable by the

                          Court.

        Defendants collapse their same objections to SSAIS’s injury into their causation and

redressability arguments. They say that SSAIS would have been providing technical assistance,

learning about the rule, and advocating for parallel protections regardless of their (dis)agreement

with the Rule’s contents. While clever, the government ignores the fact that the reallocation is the

result of a regulation that threatens the organization’s operations and thus requires a change in

their activities.

                                         CONCLUSION

        Based on the foregoing, Plaintiffs respectfully request that the Court deny Defendants’

motion to dismiss.



 Dated: August 24, 2020                        Respectfully Submitted,



                                               _/s/ Anjana Samant__________________
                                               Joshua Sohn (admitted pro hac vice)
                                               Daniel Lewkowicz (admitted pro hac vice)
                                               Stroock & Stroock & Lavan LLP
                                               180 Maiden Lane
                                               New York, New York 10038
                                               Phone: (212) 806-5400
                                               Fax: (212) 806-6006
                                               jsohn@stroock.com
                                               dlewkowicz@stroock.com

                                               Jennesa Calvo-Friedman (admitted pro hac vice)
                                               Rebecca A. Ojserkis (admitted pro hac vice)
                                               Sandra S. Park (admitted pro hac vice)
                                               Anjana Samant (admitted pro hac vice)
                                               Hilary Ledwell (admitted pro hac vice)
                                               Ria Tabacco Mar (admitted pro hac vice)
                                               American Civil Liberties Union Foundation
                                               Women’s Rights Project


                                                35
Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 42 of 43



                             125 Broad Street 18th Floor
                             New York, New York 10004
                             Phone: (212) 549-2644
                             Fax: (212) 549-2580
                             jcalvo-friedman@aclu.org
                             rojserkis@aclu.org
                             spark@aclu.org
                             asamant@aclu.org
                             hledwell@aclu.org
                             rmar@aclu.org

                             Seamus Curley (Bar # 21172)
                             Stroock & Stroock & Lavan LLP
                             1875 K Street NW
                             Washington, DC 20006-1253
                             Phone: (202) 739-2889
                             Fax: (202) 739-2895
                             scurley@stroock.com

                             Attorneys for Plaintiffs




                              36
         Case 1:20-cv-01224-RDB Document 38 Filed 08/24/20 Page 43 of 43



                                CERTIFICATE OF SERVICE

        I hereby certify that on August 24, 2020, I caused a copy of the foregoing opposition and

accompanying documents to be electronically served upon all parties receiving CM/ECF notices

in this case.

                                             /s/ Anjana Samant
                                             Anjana Samant




                                               37
